Citation Nr: 0312770	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  98-01 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for kidney stones.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1982.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied service connection for kidney stones and found 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a right hip 
disorder.

The veteran appealed to the Board.  The Board issued a 
decision in January 2000 denying service connection for 
kidney stones and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an October 
2000 brief the veteran limited her appeal to service 
connection for kidney stones.  The Court vacated the Board's 
decision in an April 2001 order for readjudication, and the 
case has since been returned to the Board, only on the issue 
of whether the veteran is entitled to service connection for 
kidney stones.


FINDINGS OF FACT

1.  The veteran had treatment for bladder problems during 
service that most recently have been associated with kidney 
stones.

2.  Based on recent medical review, it is more likely than 
not that the appellant has kidney stones that were incurred 
in service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
kidney stones were incurred in service.  38 U.S.C.A.  § §  
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ § 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the grant of the benefit below, it is concluded 
that all pertinent evidence has been obtained, and there is 
no further duty to provide notice or assistance in 
development of the claim.

In May 2002, and again in March 2003, the Board reviewed the 
evidence of record, determined that further evidentiary 
development was warranted, and undertook development pursuant 
to 38 C.F.R. § 19.9 (2002).  As a result, evidence consisting 
of VA outpatient treatment records dated from 1999 to 2002, 
and VA medical opinions dated in December 2002, January 2003, 
February 2003, and March 2003, have been added to the file 
since the evidence was last reviewed by the RO.  

After the above development, an opinion by a VA medical 
doctor was entered.  That opinion, said to be based on an 
examination of the claims folder and examination of the 
veteran was as follow:

In my opinion, veteran had a chronic 
kidney stone disorder and it is as likely 
as not that her kidney stone disorder had 
its onset during her military service.

C-file records document an episode 
consistent with renal colic in June of 
1979.  Ultrasound of the kidneys in 
January of 1997 showed stones in her left 
kidney and her left distal ureter.

Kidney stone disease is a recurrent one.  
In my opinion, veteran has had a period 
of quiescence of her disease process 
since 1999, due to her adherence to 
medical therapy, which includes adequate 
fluid intake and diet modification.  

While the evidence does not show treatment in many years 
after service, and although service medical records do not 
clearly document a kidney stone in service, there is no 
adverse or alternative medical opinion.  Therefore, resolving 
all reasonable doubt in the appellant's favor, service 
connection is warranted.


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for kidney stones, or residuals thereof, 
is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

